Title: Thomas Jefferson to Archibald Thweatt, 15 September 1810
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            
              Dear Sir
              Monticello Sep. 15. 10.
            
             Your letter of Aug. 19. arrived here the day after I set out for Bedford, from which I have returned but a few days. that of Sep. 9. is since recieved.  the pressure of other business accumulated during my absence and that of returning mr Ladd’s report by our first post, have permitted me to consider it but with a limited measure of attention. it is compiled with great care, and equal understanding of the subject. it meets my approbation and my acquiescence; and if I proceed to make on it the observations which occurred on reading it, it will not be with a view of proposing any alteration or exception, but merely to suggest what may come from the other party, that you may be prepared to meet it
            1. pa. 3. line 30. J.W. & B.S. are supposed to have worked an equal number of hands in their joint concern. this is far from the fact. I imagine mr Wayles worked three times as many hands there as mr Skelton. but to countervail this mr Skelton’s contribution of lands was 1000. as of low grounds, & mr W’s but 80. as of low grounds & between 2. & 300. as of high land for culture. I think these were so nearly equivalent as that their contributions may very well be considered as equal, & no exception worth taking to this part of the Report
             2. the pa. 14. l. 29. allowance for 10. years board of B.S. such an allowance in the case of Lucy Skelton was proper; but B.S. was almost constantly out at school.  he went to Pringle as his English master; to parson Mclaurin to learn Latin & then boarded with Ben Mosby at Cumberland old C.H. and afterwards went to the College. doubtless his board at all these places is among the paiments charged by J. Fleming.
            3. pa. 23. l. 14. the Phaeton & harness here debited at £20. was a specific legacy by B.S. to his wife. see his will, and also my answer.
            I will now make some observations on the accts No 1. to 10:
            Nos 1. & 2. James Skelton’s will begins thus ‘I will that my just debts be fully paid, and then I give & devise unto my son Reuben Etc an island Etc’this clearly charged his debts on his lands. when therefore the personal assets were exhausted by their paiment and John Fleming in advance £287–16–11½ principal + L.S.’s board = £100. he had a right to have this charged to B.S. the residuary legatee and owner of Elk island, in the acct  No 2. and reduce his debt to B.S. from 624–8–10¾ to 336–11–11¼ from which No 4. is still to be deducted.
            No 4. the 50. barrels of corn to the order of W. Fleming disallowed here is consequently now due from W.F.
            No 7. & I 10. It is certainly my interest that the balance due to J.S. by the account No 7. should be merged in the simple contract debits of J.W. against B.S. in Nos 5. & 6. and the whole bond account be admitted against the lands of J.S. but I doubt it will not be done. mr Wayles might say to John Skelton ‘your father owed me a principal of £3077–6–3¾ (all sums of int. excluded) of which £544 was on his bonds paid & taken in, & chargeable on your land’ John Skelton might answer ‘my father’s simple contract debt to you of 2533–6–3¾ cannot charge my lands. you owe me by No 7. £328–13–2½ deduct that from the bond debts of my father for which I am responsible, and the balance for which you can charge my land is £215–6–9½.’
            The amount of B.S’s balance to mr W., to wit 2685–9–6½ seems to be a great thing. but strike from the acct on both sides all charges of interest, and it remains but about £767. or if the counterstatement to No 10. be allowed, it will then be only 1095£ a very moderate marriage portion for mr Wayles to have given to B.S. and when we consider that B.S. placed the whole & more in excellent buildings, on mr Wayles’s lands, which entered into the estimate of those lands on the division, we ought not to consider that sum as lost. my opinion always was that if mr Wayles & B. Skelton had agreed to burn books, it would have been as just a settlement as could be made of their accounts. and here I cannot help observing on the enormous sums of interest with which all these accounts are loaded, and make enormous debts from small balances. all parties have been equally chargeable with the delays. every one was living on what he believed to be his own; not dreaming that large sums of interest were running against him—were I Chancellor, I should avail myself of every principle, legal or equitable, to disallow these horrid accumulations of interest against unsuspecting parties, where the claimants of them has have been as chargeable with the delays as their antagonists.you ask the names of the several successors to Elk island. Meriwether Skelton inherited it from John Skelton, & from him again it was inherited or devised (I know not which) among his sisters Jones, Copeland & Gilliam. the bill, I imagine, states their titles specifically.  why does mr Ladd charge deposns & a copy of the Report as furnished to me? I have seen no deposns, & the Report I now return. I shall be glad indeed when it can be spared to have an opportunity of taking a copy of it to preserve among my papers.is there to be an issue tried on the genuineness of B.S’s will? if there is, pray let me know, that I may seek out any testimony which may now be living. I have hardly supposed the complainant’s serious in pursuing this calumny. I believe we may consider E. Randolph as no longer available to us as counsel. I would rather you should employ Hay than Wilson. Hay & myself see one another often. whenever you name the sum to be contributed on my part towards that or any other expence, my portion shall be promptly furnished: you may also assure mr Ladd that if mr Skipwith does not furnish his quota of £50. before Nov. 1. I will promptly after notice send one half of it. you ask me what day in Oct. will suit me if you must call for me? I hope in god you will not call for me, as I think there can be no occasion for it. I had proposed to pass the month of Octob. in Bedford, & it is very material I should do so. if indispensiblehowever some day in Nov. would suit me better. god bless you all.
            
              Th:
              Jefferson
          
          
            P.S. I repeat that I wish that my observations should not lead to a single alteration in mr Ladd’s report.
          
        